Title: To James Madison from John Sevier, 13 February 1795
From: Sevier, John
To: Madison, James


Sir
Greenville. 13th February 1795
This will be handed you by the revd. Mr. Balsh president of the Greenville college lately established by law in our territory. The board of Trustees flatter themselves that the legislature of the United States will encourage And patronize this laudable institution, And from the Knowledge I have of your Great regard for literature, take the liberty to Recommend Mr. Balsh to your favourable Notice And Attention. I have the honor to be sir With regard And Much respect Your Obedt. Hbl Servt.
John: Sevier
